department of thetreasury internal_revenue_service washington d c tax exempt and government entities uic jan set ep ce the legend taxpayer a ira x credit_union z amount c date date date date dear this is in response to your request dated your letter dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code code a8 supplemented by the following facts and representations have been submitted under penaity of perjury in support of the ruling requested page represents that on date he received a distribution from ira x taxpayer a agé totaling amount c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error by personnel of credit_union z which ted to amount c being placed into several non-ira certificates of deposit taxpayer a further represents that amount c has not been used for any other purpose on date taxpayer a received a distribution from ira x totaling amount c taxpayer a intended to rollaver amount c into an ira certificate of deposit at credit_union z on date taxpayer a advised personnel of credit_union z of his intent that this transaction be treated as a rollover of amount c into an individual_retirement_account at credit_union z however amount c was placed in error by credit_union z into non-ira certificates of deposit taxpayer a did not reatize the error committed by personne of credit_union z until he was notified by his tax preparer on date on date taxpayer began discussing the matter with personne from credit_union z including the supervisor of credit_union z who admitted to the error by its personnel in not putting amount c rollover ira as directed by taxpayer a into an eligible based on the above facts and representations you request a ruling that the intemal revenue service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amounts paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or page ii the entire amount received including money and other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not ater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other ariount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligibie for the waiver under sec_408 d i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover dua to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due te an error by personnel of credit_union z which led to amount c being placed in non-ira accounts therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c into a rollover ira provided all other requirements of sec_408 of the code except the page day requirement are met with respect to such contribution amount c will be considered a rollever contribution within the meaning of sec_408 dx3 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact d no vat sest ep ra‘t sincerely yours 4p oee theo donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
